Exhibit 10.10

Wyeth

2002 STOCK INCENTIVE PLAN

(Approved by stockholders on April 25, 2002 and as amended through December 5,
2007)

Section 1. Purpose. The purpose of the 2002 Stock Incentive Plan (the “Plan”) is
to provide favorable opportunities for officers and other key employees of Wyeth
(the “Company”) and its subsidiaries to acquire shares of Common Stock of the
Company or to benefit from the appreciation thereof. Such opportunities should
provide an increased incentive for these employees to contribute to the future
success and prosperity of the Company, thus enhancing the value of the stock for
the benefit of the stockholders, and increase the ability of the Company to
attract and retain individuals of exceptional skill upon whom, in large measure,
its sustained progress, growth and profitability depend.

Pursuant to the Plan, options to purchase the Company’s Common Stock (“Options”)
and Stock Appreciation Rights may be granted and Restricted Stock may be awarded
by the Company. Options granted under the Plan may be either incentive stock
options, as defined in Section 422(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), or options which do not meet the requirements of said
Section 422(b) of the Code, herein referred to as non-qualified stock options.

It is intended, except as otherwise provided herein, that incentive stock
options may be granted under the Plan and that such incentive stock options
shall conform to the requirements of Section 422 and 424 of the Code and to the
provisions of this Plan and shall otherwise be as determined by the Committee
(as hereinafter defined) and, to the extent provided in the last sentence of
Section 2 hereof, approved by the Board of Directors. The terms “subsidiaries”
and “subsidiary corporation” shall have the meanings given to them by
Section 424 of the Code. All section references to the Code in this Plan are
intended to include any amendments or substitutions therefor subsequent to the
adoption of the Plan.

Section 2. Administration. The Plan shall be administered by a Compensation and
Benefits Committee (the “Committee”) consisting of two or more members of the
Board of Directors of the Company, each of whom shall be (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and (ii) an “outside director” within the
meaning of Section 162(m) of the Code. The Committee shall have full authority
to grant Options and Stock Appreciation Rights, and make Restricted Stock
awards, to interpret the Plan and to make such rules and regulations and
establish such procedures as it deems appropriate for the administration of the
Plan, taking into consideration the recommendations of management. The decisions
of the Committee shall be binding and conclusive for all purposes and upon all
persons unless and except to the extent that the Board of Directors of the
Company shall have previously directed that all or specified types of decisions
of the Committee shall be subject to approval by the Board of Directors.
Notwithstanding the foregoing and anything else in the Plan to the contrary, the
Committee, in its sole discretion, may delegate the Committee’s authority and
duties under the Plan to the Chief Executive Officer of the Company, or to any
other committee to the extent permitted under Delaware law, under such
conditions and limitations as the Board of Directors or the Committee may from
time to time establish, except that only the Committee may make any
determinations regarding awards to participants who are subject to Section 16 of
the Exchange Act.



--------------------------------------------------------------------------------

Section 3. Number of Shares. The total number of shares which may be sold or
awarded under the Plan and with respect to which Stock Appreciation Rights may
be exercised shall not exceed 65,000,000 shares of the Company’s Common Stock.
The total number of shares which may be sold or awarded under the Plan to any
optionee (hereinafter defined), including shares for which Stock Appreciation
Rights may be exercised, shall not exceed 10% of such number, as and if
adjusted, over the life of the Plan. The shares may be authorized and unissued
or issued and reacquired shares, as the Board of Directors from time to time may
determine. Shares with respect to which Options or Stock Appreciation Rights are
not exercised prior to termination of the Option and shares that are part of a
Restricted Stock award which are forfeited before the restrictions lapse shall
be available for Options and Stock Appreciation Rights thereafter granted and
for Restricted Stock thereafter awarded under the Plan, to the fullest extent
permitted by Rule 16b-3 under the Exchange Act (if applicable at the time).

Section 4. Participation. The Committee may, from time to time, select and grant
Options and Stock Appreciation Rights to officers (whether or not directors) and
other key employees of the Company and its subsidiaries (“optionees”) and award
Restricted Stock to officers (whether or not directors) and other key employees
of the Company and its subsidiaries and shall determine the number of shares
subject to each Option or award.

Section 5. Terms and Conditions of Options. The terms and conditions of each
Option and each Stock Appreciation Right shall be set forth in an agreement or
agreements between the Company and the optionee. For purposes of Sections
5(a)-(g) and Section 5(i), each reference to an Option shall also be a reference
to a Stock Appreciation Right. Such terms and conditions shall include the
following as well as such other provisions, not inconsistent with the Plan, as
may be deemed advisable by the Committee:

(a) Number of Shares. The number of shares subject to the Option.

(b) Option Price. The option price per share (the “Option Price”), shall not be
less than 100% of the Fair Market Value of a share of the Company’s Common Stock
on the date the Option is granted. Fair Market Value of the Common Stock as of
any date, shall be deemed to be the closing price of the Common Stock on the
Consolidated Transaction Reporting System on such date or if such date is not a
trading day, on the most recent trading day prior to such date. Once granted,
except as provided in Section 8, the Option Price of outstanding Options may not
be reduced, whether by repricing exchange or otherwise.

(c) Date of Grant. Subject to previous directions of the Board of Directors
pursuant to the third sentence of Section 2, the date of grant of an Option
shall be the date when the Committee meets and awards such Option.

(d) Payment. The Option Price multiplied by the number of shares to be purchased
by exercise of the Option shall be paid upon the exercise thereof. Unless the
terms of an Option provide to the contrary, upon exercise, the aggregate Option
Price shall be payable by delivering to the Company (i) cash equal to such
aggregate Option Price, (ii) shares of the Company’s

 

2



--------------------------------------------------------------------------------

Common Stock owned by the grantee having a fair market value on the day the
Company’s Common Stock is quoted on the Consolidated Transaction Reporting
System immediately preceding the date of exercise (determined in accordance with
Section 5(b) or as otherwise permitted by the Committee) at least equal to such
aggregate Option Price, (iii) a combination of any of the above methods which
total to such aggregate Option Price, or (iv) any other form of consideration
which has been approved by the Committee, including under any approved cashless
exercise mechanism; and payment of such aggregate Option Price by any such means
shall be made and received by the Company prior to the delivery of the shares as
to which the Option was exercised. The right to deliver in full or partial
payment of such Option Price any consideration other than cash shall be limited
to such frequency as the Committee shall determine in its absolute discretion. A
holder of an Option shall have none of the rights of a stockholder until the
shares are issued to him or her; provided that if an optionee exercises an
Option and the appropriate purchase price is received by the Company in
accordance with this Section 5(d) prior to any dividend record date, such
optionee shall be entitled to receive the dividends which would be paid on the
shares subject to such exercise if such shares were outstanding on such record
date.

(e) Term of Options. Each Option granted pursuant to the Plan shall be for the
term specified in the applicable option agreement (the “Option Agreement”)
subject to earlier termination in all cases as provided in paragraph (g) of this
Section.

(f) Exercise of Option. Options granted under the Plan may be exercised during
the period and in accordance with the conditions set forth in the Plan and the
applicable Option Agreement; provided, however, that (i) no option granted under
the Plan may be exercisable earlier than the later of (A) one year from the date
of grant or (B) the date on which the optionee completes two years of continuous
employment with the Company or one or more of its subsidiaries, and (ii) in the
event of an optionee’s death, Retirement (as defined below) or Disability (as
defined below), any options held by such optionee shall become exercisable on
his or her Retirement date, the date his or her employment terminates on account
of Disability or the date of his or her death provided he or she has been in the
continuous employment of the Company or one or more of its subsidiaries for at
least two years at such time. No Option may be exercised after it is terminated
as provided in paragraph (g) of this Section, and no Option may be exercised
unless the optionee is then employed by the Company or any of its subsidiaries
and shall have been continuously employed by the Company or one or more of such
subsidiaries since the date of the grant of his or her Option, except (x) as
provided in paragraph (g) of this Section, and (y) in the case of the optionee’s
Retirement or Disability (in which case the optionee may exercise the Option to
the extent he or she was entitled to exercise it at the time of such termination
or such shorter period as may be provided in the Option Agreement) or death (in
which case the Option may be exercised by the optionee’s legal representative or
legatee or such other person designated by an appropriate court as the person
entitled to exercise such Option to the extent the optionee was entitled to
exercise it at the time of his or her death). As used in this Section 5,
“Retirement” shall mean termination of the optionee’s full-time employment on or
after the earliest retirement age under any qualified retirement plan of the
Company or its subsidiaries which covers the optionee, or age 55 with 5
continuous years of such employment if there is no such plan and “Disability”
shall mean termination of the optionee’s full-time employment for reason of
disability for purposes of at least one qualified retirement plan or long term
disability plan maintained by the Company or its subsidiaries in which the
optionee

 

3



--------------------------------------------------------------------------------

participates. Non-qualified stock options and incentive stock options may be
exercised regardless of whether other Options granted to the optionee pursuant
to the Plan are outstanding or whether other stock options granted to the
optionee pursuant to any other plan are outstanding.

(g) Termination of Options. An Option, to the extent not validly exercised,
shall terminate upon the occurrence of the first of the following events:

(i) On the date specified in the Option Agreement;

(ii) Three months after termination by the Company or one of its subsidiaries of
the optionee’s employment for any reason other than in the case of death,
Retirement, Disability or deliberate gross misconduct, determined in the sole
discretion of the Committee, during which three month period the Option may be
exercised by the optionee to the extent the optionee was entitled to exercise it
at the time of such termination;

(iii) Concurrently with the time of termination by the Company or one of its
subsidiaries of the optionee’s employment for deliberate gross misconduct,
determined in the sole discretion of the Committee (for purposes only of this
subparagraph (iii) an Option shall be deemed to be exercised when the optionee
has received the stock certificate (or valid instructions in the case in the
delivery of uncertificated shares) representing the shares for which the Option
was exercised); or

(iv) Concurrently with the time of termination by the employee of his or her
employment with the Company or one of its subsidiaries for reasons other than
Retirement, Disability or death.

Notwithstanding the above, no Option shall be exercisable after termination of
employment unless the optionee shall have, during the entire time period in
which his or her Options are exercisable, (a) refrained from becoming or serving
as an officer, director, partner or employee of any individual proprietorship,
partnership or corporation, or the owner of a business, or a member of a
partnership which conducts a business in competition with the Company or renders
a service (including without limitation, advertising agencies and business
consultants) to competitors with any portion of the business of the Company,
(b) made himself or herself available, if so requested by the Company, at
reasonable times and upon a reasonable basis to consult with, supply information
to, and otherwise cooperate with, the Company and (c) refrained from engaging in
deliberate action which, as determined by the Committee, causes substantial harm
to the interests of the Company or, if occurring before termination of
employment, would have otherwise constituted deliberate gross misconduct for
purposes of Section 5(g)(iii). If these conditions are not fulfilled, the
optionee shall forfeit all rights to any unexercised Option as of the date of
the breach of the condition.

(h) Non-transferability of Options and Stock Appreciation Rights. Options and
Stock Appreciation Rights shall not be transferable by the optionee other than
by will or the laws of descent and distribution, and Options and Stock
Appreciation Rights shall during his or her lifetime be exercisable only by the
optionee; provided, however, that the Committee may, in its sole discretion,
allow for transfer of Options (other than incentive stock options, unless such

 

4



--------------------------------------------------------------------------------

transferability would not adversely affect incentive stock option tax treatment)
to other persons or entities, subject to such conditions or limitations as it
may establish to ensure that transactions with respect to Options intended to be
exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3 under the
Exchange Act do not fail to maintain such exemption as a result of the Committee
causing Options to be transferrable, or for other purposes; provided further,
however, that for any Option that is transferred, other than by the laws of
descent and distribution, any related Stock Appreciation Right shall be
extinguished.

(i) Applicable Laws or Regulations. The Company’s obligation to sell and deliver
stock under the Option is subject to such compliance as the Company deems
necessary or advisable with federal and state laws, rules and regulations.

(j) Limitations on Incentive Stock Options. To the extent that the aggregate
fair market value of the Company’s Common Stock, determined at the time of grant
in accordance with the provisions of Section 5(b), with respect to which
incentive stock options granted under this or any other Plan of the Company are
exercisable for the first time by an optionee during any calendar year exceeds
$100,000, or such other amount as may be permitted under the Code, such excess
shall be considered non-qualified stock options.

Notwithstanding anything in the Plan to the contrary, any incentive stock option
granted to any individual who, at the time of grant, is the owner, directly or
indirectly, of stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any subsidiary
thereof, shall (i) have a term not exceeding five years from the date of grant
and (ii) shall have an option price per share of not less than 110% of the fair
market value of the Company’s Common Stock on the date the incentive stock
option is granted (determined in accordance with the first sentence of
Section 5(b)).

Section 6. Stock Appreciation Rights.

(a) The Committee may, in its sole discretion, from time to time grant Stock
Appreciation Rights to certain optionees in connection with any Option granted
under this Plan and in connection with Options granted under the 1990 and 1993
Wyeth Stock Incentive Plans and under the 1985 Wyeth Stock Option Plan. Stock
Appreciation Rights may be granted either at the time of the grant of an Option
under the Plan or at any time thereafter during the term of the Option, provided
such Stock Appreciation Rights may also be granted with respect to outstanding
Options under the 1990 and 1993 Wyeth Stock Incentive Plans and the 1985 Wyeth
Stock Option Plan. Stock Appreciation Rights may be granted with respect to all
or part of the stock under a particular Option.

(b) Stock Appreciation Rights shall entitle the holder of the related Option,
upon exercise, in whole or in part, of the Stock Appreciation Rights, to receive
payment in the amount and form determined pursuant to subparagraph (iii) of
paragraph (c) of this Section 6. Stock Appreciation Rights may be exercised only
to the extent that the related Option has not been exercised. The exercise of
Stock Appreciation Rights shall result in a pro rata surrender of the related
Option to the extent that the Stock Appreciation Rights have been exercised.

 

5



--------------------------------------------------------------------------------

(c) Stock Appreciation Rights shall be subject to Section 5 and such other terms
and conditions which are not inconsistent with the Plan as shall from time to
time be approved by the Committee and reflected in the applicable Option
Agreement (or in a separate document, which shall be considered for purposes of
the Plan to be incorporated into and part of the applicable Option Agreement),
and to the following terms and conditions.

(i) Stock Appreciation Rights shall be exercisable at such time or times and to
the extent, but only to the extent, that the Option to which they relate shall
be exercisable.

(ii) [Reserved]

(iii) Upon exercise of Stock Appreciation Rights, the holder thereof shall be
entitled to elect to receive therefor payment in the form of shares of the
Company’s Common Stock (rounded down to the next whole number so no fractional
shares are issued), cash or any combination thereof in an amount equal in value
to the difference between the Option Price per share and the fair market value
per share of Common Stock on the date of exercise multiplied by the number of
shares in respect of which the Stock Appreciation Rights shall have been
exercised, subject to any limitation on such amount which the Committee may in
its discretion impose. The fair market value of Common Stock shall be deemed to
be the mean between the highest and lowest sale prices of the Common Stock on
the Consolidated Transaction Reporting System on the date the Stock Appreciation
Right is exercised or if no transaction on the Consolidated Transaction
Reporting System occurred on such date, then on the last preceding day on which
a transaction did take place.

(iv) Any exercise of Stock Appreciation Rights by an officer or director subject
to Section 16(b) of the Exchange Act, as well as any election by such officer or
director as to the form of payment of Stock Appreciation Rights (Common Stock,
cash or any combination thereof), shall be made during the ten-day period
beginning on the third business day following the release for publication of any
quarterly or annual statement of sales and earnings by the Company and ending on
the twelfth business day following the date of such release (“window period”).
In the event that such a director or officer exercises a Stock Appreciation
Right for cash or stock pursuant to this Section 6 during a “window period”, the
day on which such right is effectively exercised shall be that day, if any,
during such “window period” which is designated by the Committee in its
discretion for all such exercises by such individuals during such period. If no
such day is designated, the day of effective exercise shall be determined in
accordance with normal administrative practices of the Plan.

(d) To the extent that Stock Appreciation Rights shall be exercised, the Option
in connection with which such Stock Appreciation Rights shall have been granted
shall be deemed to have been exercised for the purpose of the maximum
limitations set forth in the Plan under which such Options shall have been
granted. Any shares of Common Stock which are not purchased due to the surrender
in whole or in part of an Option pursuant to this Section 6 shall not be
available for granting further Options under the Plan.

 

6



--------------------------------------------------------------------------------

Section 7. Restricted Stock Performance Awards. The Committee may, in its sole
discretion, from time to time, make awards of shares of the Company’s Common
Stock or awards of units representing shares of the Company’s Common Stock, up
to 8,000,000 shares in the aggregate, to such officers and other key employees
of the Company and its subsidiaries in such quantity, and on such terms,
conditions and restrictions (whether based on performance standards, periods of
service or otherwise) as the Committee shall establish (“Restricted Stock”). The
terms, conditions and restrictions of any Restricted Stock award made under this
Plan shall be set forth in an agreement or agreements between the Company and
the recipient of the award.

(a) Issuance of Restricted Stock. The Committee shall determine the manner in
which Restricted Stock shall be held during the period it is subject to
restrictions. The Committee shall not have the discretionary authority to
accelerate or delay issuance of shares of Restricted Stock that constitute a
deferral of compensation within the meaning of Section 409A of the Code, except
to the extent that such acceleration or delay may, in the discretion of the
Committee, be effected in a manner that will not cause any person to incur
taxes, interest or penalties under Section 409A of the Code (“Section 409A
Compliance”).

(b) Stockholder Rights. Beginning on the date of grant of the Restricted Stock
award and subject to the execution of the award agreement by the recipient of
the award and subject to the terms, conditions and restrictions of the award
agreement, the Committee shall determine to what extent the recipient of the
award has the rights of a stockholder of the Company including, but not limited
to, whether the employee receiving the award has the right to vote the shares or
to receive dividends or dividend equivalents.

(c) Restriction on Transferability. None of the shares or units of a Restricted
Stock award may be assigned or transferred, pledged or sold prior to its
delivery to a recipient or, in the case of a recipient’s death, to the
recipient’s legal representative or legatee or such other person designated by
an appropriate court; provided, however, that the Committee may, in its sole
discretion, allow for transfer of shares or units of a Restricted Stock Award to
other persons or entities.

(d) Delivery of Shares. Upon the satisfaction of the terms, conditions and
restrictions contained in the Restricted Stock award agreement or the release
from the terms, conditions and restrictions of a Restricted Stock award
agreement, as determined by the Committee, the Company shall deliver, as soon as
practicable, to the recipient of the award (or permitted transferee), or in the
case of his or her death to his or her legal representative or legatee or such
other person designated by an appropriate court, a stock certificate (or proper
crediting in uncertificated shares) for the appropriate number of shares of the
Company’s Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.

(e) Forfeiture of Restricted Stock. Subject to Section 7(f), all of the
restricted shares or units with respect to a Restricted Stock award shall be
forfeited and all rights of the recipient with respect to such restricted shares
or units shall terminate unless the recipient continues to be employed by the
Company or its subsidiaries until the expiration of the forfeiture period and
the satisfaction of any other conditions set forth in the award agreement.

 

7



--------------------------------------------------------------------------------

(f) Waiver of Forfeiture Period. Notwithstanding any other provisions of the
Plan, the Committee may, in its sole discretion, waive the forfeiture period and
any other conditions set forth in any award agreement under certain
circumstances (including the death, Disability or Retirement (as defined in the
applicable Restricted Stock award agreement) of the recipient of the award or a
material change in circumstances arising after the date of an award) and subject
to such terms and conditions (including forfeiture of a proportionate number of
the restricted shares) as the Committee shall deem appropriate.

Section 8. Adjustment in Event of Change in Stock. Subject to Section 9, in the
event of a stock split, stock dividend, cash dividend (other than a regular cash
dividend), combination of shares, merger, or other relevant change in the
Company’s capitalization, the Committee shall adjust in the manner determined by
the Committee in its sole discretion to be appropriate (i) the number and kind
of shares available for issuance under the Plan, (ii) the number, kind and
Option Price of shares subject to outstanding Options and Stock Appreciation
Rights and/or (iii) the number and kind of shares subject to outstanding
Restricted Stock awards; provided, however, that, except in the case of
incentive stock options, the number, kind and Option Price of shares subject to
outstanding Options and Stock Appreciation Rights shall be adjusted in the
manner described in Section 1.409A-1(b)(5)(v)(D) of the Treasury Regulations;
provided, further, that to the extent permitted in the case of incentive stock
options by Sections 422 and 424 of the Code, in the event that the outstanding
shares of Common Stock of the Company are increased or decreased or changed into
or exchanged for a different number or kind of shares or other securities of the
Company or of another corporation, through reorganization, merger,
consolidation, liquidation, recapitalization, reclassification, stock split-up,
combination of shares or dividend, appropriate adjustment in the number and kind
of shares as to which Options may be granted and as to which Options or portions
thereof then unexercised shall be exercisable, and in the Option Price thereof,
shall be made to the end that the proportionate number of shares or other
securities as to which Options may be granted and the optionee’s proportionate
interests under outstanding Options shall be maintained as before the occurrence
of such event; provided, that any such adjustment in shares subject to
outstanding Options (including any adjustments in the Option Price) shall be
made in such manner as not to constitute a modification as defined by subsection
(h)(3) of Section 424 of the Code; and provided, further, that, in the event of
an adjustment in the number or kind of shares under a Restricted Stock award
pursuant to this Section 8, any new shares or units issued to the optionee in
respect thereof shall be subject to the same terms, conditions and restrictions
as the underlying Restricted Stock award for which the adjustment was made.

Section 9. Effect of a Change of Control.

(a) For purposes of this Section 9, “Change of Control” shall, unless the Board
of Directors of the Company otherwise directs by resolution adopted prior
thereto or, in the case of a particular award, the applicable award agreement
states otherwise, be deemed to occur if (i) any “person” (as that term is used
in Sections 13 and 14(d)(2) of the Exchange Act) other than a Permitted Holder
(as defined below) is or becomes the beneficial owner (as that term is used in
Section 13(d) of the Exchange Act), directly or indirectly, of 50% or more of
either the outstanding shares of Common Stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally,
(ii) during any period of two consecutive years, individuals who constitute the
Board of Directors of the Company at the beginning of such period cease for any
reason to constitute at least a majority thereof, unless the election or the

 

8



--------------------------------------------------------------------------------

nomination for election by the Company’s stockholders of each new director was
approved by a vote of at least three-quarters of the directors then still in
office who were directors at the beginning of the period or (iii) the Company
undergoes a liquidation or dissolution or a sale of all or substantially all of
the assets of the Company. No merger, consolidation or corporate reorganization
in which the owners of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally prior to said
combination, own 50% or more of the resulting entity’s outstanding voting
securities shall, by itself, be considered a Change in Control. As used herein,
“Permitted Holder” means (i) the Company, (ii) any corporation, partnership,
trust or other entity controlled by the Company and (iii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or any such
controlled entity.

(b) Except to the extent reflected in a particular award agreement, in the event
of a Change of Control:

(i) Notwithstanding any vesting schedule, or any other limitation on exercise or
vesting, with respect to an award of Options, Stock Appreciation Rights or
Restricted Stock, such Options or Stock Appreciation Rights shall become
immediately exercisable with respect to 100 percent of the shares subject
thereto, and the restrictions shall expire immediately with respect to
100 percent of such Restricted Stock award; and

(ii) The Committee may, in its discretion and upon at least ten days advance
notice to the affected persons, cancel any outstanding Options, Stock
Appreciation Rights or Restricted Stock awards that do not constitute a deferral
of compensation within the meaning of Section 409A of the Code, and pay to the
holders thereof, in cash, the value of such awards based upon the highest price
per share of Company Common Stock received or to be received by other
stockholders of the Company in connection with the Change of Control; and

(iii) Issuance of any outstanding Restricted Stock awards that constitute a
deferral of compensation within the meaning of Section 409A of the Code shall
not be accelerated.

Section 10. Amendment and Discontinuance.

(a) The Board of Directors of the Company may from time to time amend or revise
the terms of the Plan, or may discontinue the Plan at any time as permitted by
law, provided, however, that such amendment shall not (except as provided in
Section 8), without further approval of the stockholders, (i) increase the
aggregate number of shares with respect to which awards may be made under the
Plan; (ii) change the manner of determining the Option Price (other than
determining the fair market value of the Common Stock to conform with applicable
provisions of the Code or regulations and interpretations thereunder);
(iii) extend the term of the Plan or the maximum period during which any Option
may be exercised or (i) make any other change which, in the absence of
stockholder approval, would cause awards granted under the Plan which are then
outstanding, or which may be granted in the future, to fail to meet the
exemptions provided by Section 162(m) of the Code. No amendments, revision or
discontinuance of the Plan shall, without the consent of an optionee or a
recipient of a Restricted

 

9



--------------------------------------------------------------------------------

Stock award in any manner adversely affect his or her rights under any Option
theretofore granted under the Plan. No amendments, revisions or discontinuance
of the Plan shall, without the consent of an optionee, in any manner adversely
affect his or her rights under any Awards theretofore granted under the Plan.
The discontinuance of the Plan shall not result in the acceleration of issuance
of shares of Wyeth common stock underlying a Restricted Stock award unless the
Board or the Committee determines, in its discretion, to accelerate issuance and
such acceleration may be effected in a manner that will result in Section 409A
Compliance.

(b) Notwithstanding anything in Section 10(a) to the contrary, the Committee
shall have the right to unilaterally amend, modify or discontinue the Plan or
any provision of the Plan, any Option Agreement, Stock Appreciation Right award
agreement or Restricted Stock award agreement or any provision of an Option
Agreement, Stock Appreciation Right award agreement or Restricted Stock award
agreement and, in each case, without the consent of any optionee, provided such
amendment, modification or discontinuance is necessary or desirable to comply
with applicable law. With respect to any Restricted Stock award that constitutes
a deferral of compensation within the meaning of Section 409A of the Code, any
such amendment, modification or discontinuance must be necessary to ensure
Section 409A Compliance and be effected in a manner that will result in
Section 409A Compliance. With respect to any Option, any Stock Appreciation
Right or any Restricted Stock award that does not constitute a deferral of
compensation within the meaning of Section 409A of the Code, nothing in the Plan
shall require any amendment or revision to the definition of Change in Control.
All determinations and actions made by the Board of Directors or the Committee
pursuant to this Section 10(b) shall be final, conclusive and binding on all
persons.

Section 11. Effective Date and Duration. The Plan was adopted by the Board of
Directors of the Company on January 31, 2002, subject to approval by the
stockholders of the Company at a meeting to be held in April 2002. The Plan was
further amended on November 19, 2007 for purposes of Section 409A. Neither the
Plan nor any Option or Stock Appreciation Right or Restricted Stock award shall
become binding until the Plan is approved by a vote of the stockholders in a
manner which complies with Sections 162(m) and 422(b)(1) of the Code. No Option
may be granted and no stock may be awarded under the Plan before January 31,
2002 nor after January 31, 2012.

Section 12. Tax Withholding. Notwithstanding any other provision of the Plan,
the Company or its subsidiaries, as appropriate, shall have the right to deduct
from all awards under the Plan cash and/or stock, valued at fair market value on
the date of payment in accordance with Section 5(b), in an amount necessary to
satisfy all federal, state, foreign or local taxes as required by law to be
withheld with respect to such awards. In the case of awards paid in the
Company’s Common Stock, the optionee or permitted transferee may be required to
pay to the Company or a subsidiary thereof, as appropriate, the amount of any
such taxes which the Company or subsidiary is required to withhold, if any, with
respect to such stock. Subject in particular cases to the disapproval of the
Committee, the Company may accept shares of the Company’s Common Stock of
equivalent fair market value in payment of such withholding tax obligations if
the optionee elects to make payment in such manner.

Section 13. Construction and Conditions. The Plan and Options, Restricted Stock
awards, and Stock Appreciation Rights granted thereunder shall be governed by
and construed in accordance with the laws of the State of Delaware and in
accordance with such federal law as may be applicable.

 

10



--------------------------------------------------------------------------------

Neither the existence of the Plan nor the grant of any Options or Stock
Appreciation Rights or awards of Restricted Stock pursuant to the Plan shall
create in any optionee the right to continue to be employed by the Company or
its subsidiaries. Employment shall be “at will” and shall be terminable “at
will” by the Company or employee with or without cause. Any oral statements or
promises to the contrary are not binding upon the Company or the employee.

References herein to sections are references to sections of the Plan, unless
otherwise provided.

 

11